Citation Nr: 1752533	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cancer of the left flank.   

2.  Entitlement to service connection for heat stroke.

3.  Entitlement to increased rating for traumatic headaches.

4.  Entitlement to increased rating for bilateral hearing loss. 

5.  Entitlement to an increased rating for residuals, coronary bypass grafting.  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to April 1969, and from October 2001 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeals of the December 2010, September 2013, November 2013, and January 2014 rating decisions issued by the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  On July 20, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to service connection for cancer of the left flank. 

2.  On July 20, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to service connection for heat stroke.

3.  On July 20, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of increased rating for traumatic headaches.

4.  On July 20, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to increased rating for bilateral hearing loss.
5.  On July 20, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of increased rating for residuals, coronary bypass grafting.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for cancer of the left flank are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for heat stroke are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal on the issue of entitlement increased rating for traumatic headaches are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal on the issue of entitlement increased rating for bilateral hearing loss are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal on the issue of entitlement increased rating for residuals, coronary bypass grafting are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In a July 2015 statement, the Veteran, through his representative, submitted a written request expressing his intent to withdraw all pending claims from appellate consideration.  Hence, there remain no allegations of errors of fact or law with respect to the issues of entitlement to increased ratings for coronary bypass grafting, traumatic headaches, and bilateral hearing loss.  Moreover, there remain no allegations of errors of fact or law with respect to entitlement to service connection for heat stroke and cancer of the left flank.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.


ORDER

The appeal as to the issue of entitlement to service connection cancer of the left flank is dismissed. 

The appeal as to the issue of entitlement to service connection for heat stroke is dismissed.

The appeal as to the issue of entitlement to increased rating for traumatic headaches is dismissed.

The appeal as to the issue of entitlement to increased rating for bilateral hearing loss is dismissed. 

The appeal as to the issue of entitlement to increased rating for residuals, coronary bypass grafting is dismissed.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


